Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) -
706.02(I)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.ussio.gav/patenypatenis-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidence/eTD-info-l.jsp.

3.  Claims 17-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-30 of copending Application No. 17/157,978. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 17-30 of copending Application No. 17/157,978 teaches a wireless communication terminal, the terminal comprising: a processor; and a communication unit, wherein the processor is configured to: receive a PPDU(physical layer protocol data unit) including an A-MPDU in which one or more MPDUs are aggregated, wherein the A-MPDU includes Ack policy information related to a block Ack for the ones or more MPDUs, and one or more subframes, wherein each of the one or more subframes includes MPDU identifier information and an MPDU of the one or more MPDUs, and wherein the MPDU identifier information includes an end of frame (EOF)
field and a length field, and transmit a response frame in response to the PPDU, wherein a type of the response frame is determined according to a combination of a type of the MPDU determined by the EOF field and the length field, and the Ack policy information;

wherein the A-MPDU further includes one or more TIDs (traffic IDs) corresponding to the one or more MPDUs;

wherein the type of the response frame is determined by further considering a number of TIDs indicating an immediate response among the one or more TIDs;

wherein the type of the response frame is an Ack frame when the A-MPDU includes only one TID indicating the immediate response and the Ack policy information indicates a normal Ack;

wherein the type of the response frame is a compressed BlockAck frame when a number of the TIDs indicating the immediate response is one or more and the one or more TIDs are the same;

wherein the MPDU delimiter information is first MPDU delimiter information in which a value of the EOF field is 1 and a value of the length field is non-zero, or second MPDU delimiter information in which the EOF field value is 0;

wherein the type of the response frame is determined by further considering whether the A-MPDU includes a subframe including the first MPDU delimiter information, and whether the A-MPDU includes at least one subframe including the second MPDU identifier information; and

wireless communication method of a wireless communication terminal, the method comprising: receiving a PPDU(physical layer protocol data unit) including an A-MPDU in
which one or more MPDUs are aggregated, wherein the A-MPDU includes Ack policy information related to a block Ack for the ones or more MPDUs, and one or more subframes, wherein each of the one or more subframes includes MPDU identifier information and an MPDU of the one or more MPDUs, and wherein the MPDU identifier information includes an end of frame (EOF) field and a length field; and transmitting a response frame in response to the PPDU, wherein a type of the response frame is determined according to a combination of a type of the MPDU determined by the EOF field and the length field, and the Ack policy information. Applicant's claims 17-32 broaden the scope of copending application of claims 17-30 by eliminating wherein a type of the response frame is determined according to a combination of a type of the MPDU determined by the EOF field and the length field, and the Ack policy information. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

4.  Applicant's arguments filed 12/01/2022 have been fully considered but they are not persuasive. 
 For ODP rejection, applicant traverses the ODP rejection. The traversal is based on the ground the copending application does not teach wherein the specific format of the response frame is determined as one of an Ack frame, a compressed BlockAck frame, and a multi-STA BlockAck frame based on a number of at least one TID for successfully received MPDUs among the one or more TIDs and a combination of the EOF field and the length field" and claim 25 is amended to recite "wherein the specific format of the response frame is determined as one of an Ack frame, a compressed BlockAck frame, and a multi-STA BlockAck frame based on a number of at least one TID for successfully received MPDUs . This argument are not found to be persuasive. Applicant’s attention is directed  at claim 1 of the copending application wherein it teaches  "wherein the specific format of the response frame is determined as one of an Ack frame, a compressed BlockAck frame, and a multi-STA BlockAck frame based on a number of at least one TID for successfully received MPDUs among the one or more TIDs and a combination of the EOF field and the length field" and  "wherein the specific format of the response frame is determined as one of an Ack frame, a compressed BlockAck frame, and a multi-STA BlockAck frame based on a number of at least one TID for successfully received MPDUs “. 

5. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476